Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/209,584 filed on 03/23/2021.
Claims 1 – 16 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 and 8 - 10 are rejected under 35 U.S.C. 102(a)(1) as being by KA et al. (JP 2011013436 A, listed in IDS). 

Regarding claim 1, KA discloses: “a rotary imaging device for wheels [see para: 0002; There is a technique called “LED afterimage technology” in which a color is continuously changed by programming while a plurality of color LED lights are rotated at high speed] comprising 
a housing matched with the wheels [see para: 0011; Example 1 FIG. 3 is a side view of the front side of the wheel cap], and 
a processing component [see para: 0025; FIG. 9 is a perspective view of the notebook computer 34], a display component [see para: 0014; an image or a moving image 2 is displayed when the vehicle 1 runs] and 
a power supply that are installed in the housing, the processing component being electrically connected with the display component [see para:0016; The circuit 19 around the shaft 21 also rotates with the shaft 21 and receives electric power and position information, and further transfers it to the wheel cap 3 through the conductor 5] and 
the processing component and the display component being both electrically connected with the power supply [see para: 0020; FIG. 4 is a side view of the back side of the wheel cap 3. The LED circuit board 17 is in one-to-one correspondence with the LED strip 15 and is where the LED lights are placed. A single chip (SCM) for controlling the color of the LED light is fitted in the CPU circuit board 18. Electric power and wheel position information can be acquired from the conductor 5], wherein, 
the processing component is configured to send received or read to-be-displayed content to the display component after preset processing [see para: 0014; Assuming that the main switch 36 is on, an image or a moving image 2 is displayed when the vehicle 1 runs. When 1 is stationary, 2 cannot be displayed. The wheel afterimage screen of the present invention can be installed on all wheels of the vehicle]; and 
the display component is configured to display the to-be-displayed content sent by the processing component [see para: 0025; FIG. 9 is a perspective view of the notebook computer 34 and the radio (RF) signal emitting device 32. The launcher 32 connected to the personal computer 34 through the USB connection line 31 transmits a radio (RF) signal from the transmission antenna 33. Dedicated software is installed in the personal computer 34 in advance, and the image or video 2 data designed by the user can be transmitted. The receiving antenna 16 in the wheel cap 3 receives the signal and instructs the CPU circuit board 18 to update the output 2. The launcher 32 is provided with a main switch 36 for indicating whether or not to display its own power button 35 and output 2].

Regarding claim 2, KA discloses: “wherein the housing comprises an inner housing of which an inner side is fixed to spokes of the wheels, and an accommodating cavity for placing the processing component and the display component is arranged in a middle of the inner housing [see para: 0013; As each LED light is rotated, it is necessary to know the position information to determine which color to display. Since all LED lights are fixed to the wheel cap, positional information for each wheel is required. In the present invention, a position measuring device and a Hall effect sensor are used. Since the Hall effect sensor is divided into two parts, the part A is attached to the rotating part and the part B is attached to the non-rotating part, and both parts cooperate to provide position information].

Regarding claim 3, KA discloses: “further comprising an outer cover plate covering the inner housing, and a part, corresponding to the accommodating cavity, of the outer cover plate is where a preset material or a preset structure of the display component can be seen [see para: 0019; Since the rotation speed is fast, even a single LED strip can be a 360 degree screen. For example, the rotation speed of the electric fan may be 1000 to 1500 revolutions per minute. However, since the vehicle wheel cannot always be guaranteed to rotate at a high speed, an additional LED strip ensures a clean output 2 even when rotating at a low speed. In Example 1, up to three LED strips are provided].

Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.

Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the method of claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 – 7 and 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over KA et al. (JP 2011013436 A, listed in IDS) in view of Reim (US 20050134475 A1). 

Regarding claim 4, KA disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
KA does not explicitly disclose: “wherein the power supply is a rechargeable storage battery”.
However, Reim, from the same or similar field of endeavor teaches: “wherein the power supply is a rechargeable storage battery [see para: 0049; Power generation devices may be coupled to an energy storage device such as a capacitor (e.g., a super capacitor or an electrolytic capacitor) or to a rechargeable battery (e.g., a rechargeable solid-state or chemical battery)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotay imaging system disclosed by KA to add the teachings of Reim as above, in order to provide a means for including a power source for supplying charge to the microprocessor and/or an optional power conditioning and switching module. Power source may correspond to a battery, a piezoelectric power generation device, or other power generation or power harvesting device. Power generation devices may be coupled to an energy storage device such as a capacitor (e.g., a super capacitor or an electrolytic capacitor) or to a rechargeable battery (e.g., a rechargeable solid-state or chemical battery) [Reim see para: 0049].

Regarding claim 5, KA disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
KA does not explicitly disclose: “wherein the power supply is a generator that generates power when the wheels rotate”.
However, Reim, from the same or similar field of endeavor teaches: “wherein the power supply is a generator that generates power when the wheels rotate [see para: 0049; Power source 48 may correspond to a battery, a piezoelectric power generation device, or other power generation or power harvesting device].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotay imaging system disclosed by KA to add the teachings of Reim as above, in order to provide a means for including a power source for supplying charge to the microprocessor and/or an optional power conditioning and switching module. Power source may correspond to a battery, a piezoelectric power generation device, or other power generation or power harvesting device. Power generation devices may be coupled to an energy storage device such as a capacitor (e.g., a super capacitor or an electrolytic capacitor) or to a rechargeable battery (e.g., a rechargeable solid-state or chemical battery) [Reim see para: 0049].

Regarding claim 6, KA disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
KA does not explicitly disclose: “wherein the power supply comprises a rechargeable storage battery and a generator, an input end of the rechargeable storage battery is connected with the generator, and an output end of the rechargeable storage battery is connected with the processing component and the display component”.
However, Reim, from the same or similar field of endeavor teaches: “wherein the power supply comprises a rechargeable storage battery and a generator, an input end of the rechargeable storage battery is connected with the generator, and an output end of the rechargeable storage battery is connected with the processing component and the display component [see para:0049; Referring still to FIG. 12, a tire marking device in accordance with some embodiments of the present invention may further include a power source 48 for supplying charge to the microprocessor and/or an optional power conditioning and switching module 52. Power source 48 may correspond to a battery, a piezoelectric power generation device, or other power generation or power harvesting device. Power generation devices may be coupled to an energy storage device such as a capacitor (e.g., a super capacitor or an electrolytic capacitor) or to a rechargeable battery (e.g., a rechargeable solid-state or chemical battery). And see para: 0049; FIG. 12. Power conditioning and switching module 52 may also include features (such as a transistor network or a programmable gate array) for controlling the LEDs in LED array 20].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotay imaging system disclosed by KA to add the teachings of Reim as above, in order to provide a means for including a power source for supplying charge to the microprocessor and/or an optional power conditioning and switching module. Power source may correspond to a battery, a piezoelectric power generation device, or other power generation or power harvesting device. Power generation devices may be coupled to an energy storage device such as a capacitor (e.g., a super capacitor or an electrolytic capacitor) or to a rechargeable battery (e.g., a rechargeable solid-state or chemical battery). And see para: 0049; FIG. 12. Power conditioning and switching module 52 may also include features (such as a transistor network or a programmable gate array) for controlling the LEDs in LED array [Reim see para: 0049].

Regarding claim 7, KA disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
KA does not explicitly disclose: “wherein the power supply comprises a generator, a rechargeable storage battery and a power management component, an output end of the generator and an output end of the rechargeable storage battery being both connected with the processing component and the display component, and wherein, when the generator is working, the power management component controls the output end of the generator to output power; otherwise, the power management component controls the output end of the rechargeable storage battery to output power”.
However, Reim, from the same or similar field of endeavor teaches: “wherein the power supply comprises a generator, a rechargeable storage battery and a power management component, an output end of the generator and an output end of the rechargeable storage battery being both connected with the processing component and the display component, and wherein, when the generator is working, the power management component controls the output end of the generator to output power; otherwise, the power management component controls the output end of the rechargeable storage battery to output power [see para:0049; Referring still to FIG. 12, a tire marking device in accordance with some embodiments of the present invention may further include a power source 48 for supplying charge to the microprocessor and/or an optional power conditioning and switching module 52. Power source 48 may correspond to a battery, a piezoelectric power generation device, or other power generation or power harvesting device. Power generation devices may be coupled to an energy storage device such as a capacitor (e.g., a super capacitor or an electrolytic capacitor) or to a rechargeable battery (e.g., a rechargeable solid-state or chemical battery). And see para: 0049; FIG. 12. Power conditioning and switching module 52 may also include features (such as a transistor network or a programmable gate array) for controlling the LEDs in LED array 20].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotay imaging system disclosed by KA to add the teachings of Reim as above, in order to provide a means for including a power source for supplying charge to the microprocessor and/or an optional power conditioning and switching module. Power source may correspond to a battery, a piezoelectric power generation device, or other power generation or power harvesting device. Power generation devices may be coupled to an energy storage device such as a capacitor (e.g., a super capacitor or an electrolytic capacitor) or to a rechargeable battery (e.g., a rechargeable solid-state or chemical battery). And see para: 0049; FIG. 12. Power conditioning and switching module 52 may also include features (such as a transistor network or a programmable gate array) for controlling the LEDs in LED array [Reim see para: 0049].

Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of claim 4.

Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.

Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of claim 6.

Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of claim 7.

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over KA et al. (JP 2011013436 A, listed in IDS) in view of Olds et al (US 2004/0130905 A1). 

Regarding claim 15, KA disclose all the limitation of claim 8 and are analyzed as previously discussed with respect to that claim.
KA does not explicitly disclose: “further comprising a vehicle speed detection device electrically connected with the rotary imaging device”.
However, Olds, from the same or similar field of endeavor teaches: “further comprising a vehicle speed detection device electrically connected with the rotary imaging device [see para: 0084; A magnet 300 is secured to the inside of outer wall 258 of the cup-shaped lens 254 while a magnetic sensor 302 is secured to circuit board 272. These elements function to detect and determine the rotational speed of the wheel as the vehicle is moving].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotary imaging system disclosed by KA to add the teachings of Olds as above, in order to provide a means for detecting speed of the vehicle, a magnet is mounted to the inside of outer wall of the cup-shaped lens while a magnetic sensor is secured to circuit board. These elements function to detect and determine the rotational speed of the wheel as the vehicle is moving [Olds see para: 0084].

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over KA et al. (JP 2011013436 A, listed in IDS) in view of Olds et al (US 2004/0130905 A1) and further in view of Yang (CN 210582879 U).

Regarding claim 16, KA disclose all the limitation of claim 15 and are analyzed as previously discussed with respect to that claim.
KA and Olds does not explicitly disclose: “comprising a brightness detection device electrically connected with the rotary imaging device”.
However, Yang, from the same or similar field of endeavor teaches: “comprising a brightness detection device electrically connected with the rotary imaging device [see page:2; lines: 4 – 7; the automobile body set up the car light, be used for detecting the light sensor of ambient brightness and be used for detecting the several infrared ray sensor of automobile body and barrier interval, the wheel be provided with the motor, light sensor, infrared ray sensor and motor all be connected with control system, control system according to the interval control that infrared ray sensor detected the motor just reverse and according to the ambient brightness control car light that the light sensor detected].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ka to add the teachings of Olds as above, to further incorporate the teachings of Yang to provide a means for combining brightness detection device as Yang taught, detecting the light sensor of ambient brightness and used for detecting the several infrared ray sensor of automobile body and barrier interval, the wheel be provided with the motor, light sensor, infrared ray sensor and motor all be connected with control system [Yang see page: 2].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kohl et al (KR 20210016033 A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486